Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-5, 7-13 and 15-20 are pending.
Claim 6 and 14 are canceled.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Tamas Kovacs on 03 May 2021.

In claim 1:
In line 9, replace “according to the request” with “according to the request, the request is a message based request”

In claim 3:
In line 1, replace “The system of claim ,” with “The system of claim 1,”

In claim 9:
In lines 9-10, replace “generate requests to to” with “generate requests to”
In line 11, replace “components” with “components, the requests are message based requests”

In claim 17:
In line 6, replace “function of the system” with “function of the system, the request is a message based request”


REASONS FOR ALLOWANCE
After a thorough search and examination of the present application, and in light of:
The prior art made of record:
Karte (US 2010/0036542 A1), hereinafter ‘Karte’
Karte (US 2006/0266966 A1), hereinafter ‘Karte966’
Papenbreer (US 2017/0123396 A1), hereinafter ‘Papenbreer’
Examiner’s Amendment above
Claims 1-5, 7-13 and 15-20 are allowed.

Regarding claim 1, the following is an examiner’s statement of reasons for allowance.
Karte teaches:
A hybrid process and safety control system, the system comprising: (Karte: Abstract, figure 2 “In a system or method for setting a positioning member, a pneumatic positioning drive [The positioning drive controlling both position and safety reads on “A hybrid process and safety control system”.]
a safety control circuit comprising: a plurality of outputs configured to couple to corresponding components of the system that perform one or more normal operating functions of the system; and (Karte: [0030], figure 2 “The position setting system according to the preferred embodiment in FIG. 2 has the reference numeral 1.  At a higher order process level, the position setting system comprises a basic process control system 3 which can be responsible for several positioning members.  Parallel thereto there is a safety controller 5, connected to the basic process control system 3 via a communication line.  Thereby, a signal transmission line 7 as a transmission path, designed as a cable, connects the basic process control system 3 with a position controller 11 of the position setting system 1 via the safety controller 5.”) [The position setting transmission path of the process control system 3 for several positioning members reads on “outputs”. The position controller 11, the several position controllers read on “corresponding components”, and the basic process control transmitting the set-point signal for the positioning member reads on “perform one or more normal operating functions of the system”.]
additional one or more outputs configured to couple to additional one or more components of the system that perform … safety functions of the system; and (Karte: [0013], figure 2 “A safety controller generates and transmits a safety signal with which the pneumatic positioning drive is vented causing the positioning member to automatically move into the predetermined safety position.”) [Transmitting the safety signal reads on “additional one or more outputs”, the safety controller reads on “additional one or more components of the 
a process control circuit communicatively coupled to the safety control circuit, and configured to send a request to the safety controller to control one or more of the corresponding components according to the request, …; (Karte: [0019] “Preferably, the basic process control system and the safety controller are coupled by a BUS.”; [0020], figure 2 “The safety controller is preferably provided with a decision logic which distinguishes the normal state and the failure state.  If the normal state is present, a signal corresponding to the signal received from the basic process control system is fed into the line to the position controller.  If a failure state is present, a safety signal for venting the position controller is fed into the line.”) [The basic process control system 3 reads on “a process control circuit”, and the basic process control system and the safety controller being coupled reads on “communicatively coupled”. The signal being sent by the basic process control system reads on “a request”. Under the normal state, safety controller feeding the signal received from the basic process control system reads on the basic process control system “to send request to the safety controller to control … accordingly to the request”.]

Karta does not explicitly teach: additional one or more outputs configured to couple to additional one or more components of the system that perform only dedicated safety functions of the system; the request is a message based request; wherein the safety control circuit is configured to: monitor operation of the safety control circuit and operation of the process control circuit; control the one or more of the corresponding components through corresponding one or more outputs of the plurality of outputs according to: the request, at least partially in response to results of the monitoring indicating that it is safe to do so; or a safety function, at least partially in response to the results of the monitoring indicating that it is not safe to control the one or more of the corresponding components according to the request.
Karta966 teaches: 
additional one or more outputs configured to couple to additional one or more components of the system that perform only dedicated safety functions of the system. (Karte966: [0002] “Safety valves are used in safety-oriented fields, especially in the chemical industry and in power plants. They are used in emergencies and must always operate reliably”;  [0016] “Because safety valves are used only rarely, it is important to test their functionality at regular intervals, so that when a serious incident occurs, it is certain that the emergency valves will function properly”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Karte to incorporate safety valves that perform only dedicated safety functions as taught by Karte966 because that would help improve safety by providing additional safety features during emergencies  (Karte966 [0002], [0010] , [0034], [0041]).

Karta and Karta966 do not explicitly teach: the request is a message based request; wherein the safety control circuit is configured to: monitor operation of the safety control circuit and operation of the process control circuit; control the one or more of the corresponding components through corresponding one or more outputs of the plurality of outputs according to: the request, at least partially in response to results of the monitoring indicating that it is safe to do so; or a safety function, at least partially in response to the results of the monitoring indicating that it is not safe to control the one or more of the corresponding components according to the request.
Papenbreer teaches:
monitor … operation of the process …; (Papenbreer: [0009] “Accordingly, the safety controller module is able to use feedback and signals from the non-safety controller for use in execution of safety control and/or monitoring functions.”; [0039] “The safety controller module 100 is configured to receive signals, such as feedback and/or monitoring information related to parameters of the industrial process 170 and/or safety-related signals.”; [0041] “According to another embodiment, the safety controller module 100 is configured to monitor feedback data associated with parameters of the industrial process 170 and to generate a safety output if the value of the parameters is above and/or below a predetermined threshold or outside of a certain predetermined range.”; [0042] “According to a further embodiment, the signals received by the safety controller module 100 may comprise safety input signals from an emergency stop button or other machine lockout, a light curtain, a safety mat, and/or another safety component.  The signals may be received via the non-safety controller module or directly from safety components communicatively coupled to the safety controller module, e.g. by input terminals of the safety controller module.”)
control the one or more of the corresponding components through corresponding one or more outputs of the plurality of outputs …  (Papenbreer: [0060], figure 4 “At step 430, the safety controller module 100 communicates an input and/or an output of the safety controller module through the module connector and the connector to the non-safety controller.  The non-safety controller 130 may use the input for execution of non-safety control functions.  The output 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Karte so that monitoring the system to determine safety situations by monitoring the process as taught by Papenbreer because that would improve safety by comparing the process value against a threshold that represents a safety issue (Papenbreer [0009], [0039], [0041]).

However, Karta, Karta966 and Papenbreer do not teach or fairly suggest the following limitations as part of the totality of the claim:
the request is a message based request; 
wherein the safety control circuit is configured to: monitor operation of the safety control circuit and operation of the process control circuit; 
control the one or more of the corresponding components through corresponding one or more outputs of the plurality of outputs according to: the request, at least partially in response to results of the monitoring indicating that it is safe to do so; or a safety function, at least partially in response to the results of the monitoring indicating that it is not safe to control the one or more of the corresponding components according to the request.

Independent claims 9 and 17 include similar limitations and reasons for allowance as independent claim 1.

Claims 10-13 and 15-16 are dependent claims of claim 9. The claim 9 is allowable, and therefore, claims 10-13 and 15-16 are allowable.
Claims 18-20 are dependent claims of claim 17. The claim 17 is allowable, and therefore, claims 18-20 are allowable.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W CHOI whose telephone number is (571)270-5069.  The examiner can normally be reached on Monday-Friday 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/M.W.C./
Examiner
Art Unit 2116



/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116